[LETTERHEAD OF COMERICA BANK]

March 4, 2014

 
Biolase, Inc.
4 Cromwell
Irvine, CA 92618
Attention: Frederick D. Furry, Chief Financial Officer



    Re: Loan and Security Agreement dated May 24, 2012 between Biolase, Inc.
(“Borrower”) and Comerica Bank (“Bank”) as amended (“Loan Agreement”) and the
Letter Agreement dated May 24, 2012 between Borrower and Bank (“Ex-Im Facility
Agreement”).

Ladies and Gentlemen:

This letter refers to both the Loan Agreement and the Loan Documents as defined
therein and the Ex-Im Facility Agreement and the Documents as defined therein
(collectively, the “Bank Documents”). Except as otherwise stated in this letter,
all capitalized terms used in this letter without an associated definition shall
have the meanings given to them in the Loan Agreement.

Borrower is not in compliance with the Loan Agreement because as of December 31,
2013, Borrower did not comply with Section 6.7(b) thereof, and as of January 31,
2014, Borrower did not comply with Sections 6.2(a), 6.2(i), 6.7(a)(i) and
6.7(a)(ii) thereof (“Non Compliance Events”).

By virtue of Section 5 of the Ex-Im Facility Agreement, which by its terms
incorporates by reference the covenants and other provisions of the Loan
Agreement, each of the foregoing constitutes a failure by Borrower to comply
with the terms of the Ex-Im Facility Agreement.

At Borrower’s request, Bank hereby waives the Non-Compliance Events provided
that:



  (i)   Borrower does not make any request for an advance under either the
Revolving Line or the Export Revolving Loan (the “Loan Facilities”) in any
amount that would cause the outstanding principal balance of either of the Loan
Facilities to exceed $2,500,000.00 (the “Facility Limit”) until the time, if
ever, that Bank acting in its sole and unrestricted discretion agrees in writing
to reinstate the full amount (or any increased amount) of either or both of the
Loan Facilities; and Borrower agrees that if for any reason the outstanding
principal amount of either of the Loan Facilities exceeds the Facility Limit at
any time, the amount of such excess shall be immediately due and payable without
notice or demand and the waiver given by this letter shall be automatically
rescinded;



  (ii)   no later than March 7, 2014, Borrower pays Bank a fee of $10,000.00;
and



  (iii)   no later than March 7, 2014 Borrower signs and returns a copy of this
letter evidencing its agreement with the terms hereof.

This letter is not a waiver of or consent to any other event, condition,
transaction, act or omission whether related or unrelated to the forgoing,
except as expressly stated above. All provisions of the Bank Documents shall
remain in full force and effect and shall continue to be valid, binding and
enforceable in accordance with their respective terms. The waiver given in this
letter does not extend to, affect or impair any right of the Bank due to any
obligation, covenant, agreement, default or event of default to which it does
not expressly consent or which it does not expressly waive. No amendment or
modification of this letter or any of the Bank Documents shall be effective
without the express written consent of the Bank.

Very truly yours,

Comerica Bank

By /s/ David Ferree
David Ferree
Its: Vice President


1

Acknowledgement of Borrower

Borrower hereby acknowledges and agrees with the terms of the foregoing letter
from Comerica Bank and further agrees as follows:

1. As of the date hereof Borrower has absolutely no defenses, claims, rights of
set-off, or counterclaims against Bank under, arising out of, or in connection
with, the Bank Documents.

2. Except for the obligations arising hereafter under the Bank Documents,
Borrower hereby absolutely discharges and releases Bank, any person or entity
that has obtained any interest from Bank under the Bank Documents and each of
Bank’s and such entity’s former and present partners, stockholders, officers,
directors, employees, successors, assignees, agents and attorneys from any known
or unknown claims which Borrower now has against Bank of any nature, including
any claims that Borrower, its successors, counsel, and advisors may in the
future discover they would have now had if they had known facts not now known to
them, whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Bank Documents or the transactions contemplated thereby.

3. Borrower waives the provisions of California Civil Code Section 1542, which
states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

4. The provisions of this acknowledgement shall survive payment in full of the
indebtedness and obligations of Borrower to Bank under the Bank Documents, full
performance of all the terms of the Bank Documents, and/or Bank’s actions to
exercise any remedy available under the Bank Documents or otherwise.

Dated March 4, 2014.

 
Biolase, Inc.

 
By: /s/ Frederick D. Furry
Name: Frederick D. Furry
Title: Chief Financial Officer

2